Citation Nr: 1010376	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Counsel




INTRODUCTION

The appellant is the widow of the Veteran who served on 
active duty from December 1943 to May 1946.  He died in 
January 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the appellant's claim 
seeking entitlement to service connection for the cause of 
the Veteran's death.  

In November 2008, the Board forwarded the case to a Veterans 
Health Administration (VHA) medical expert for an advisory 
opinion (VHA opinion) in regard to the likelihood that that 
the Veteran's service-connected posttraumatic stress disorder 
(PTSD) caused or aggravated his heart condition which led to 
his death.  

This case was remanded in July 2009 for additional 
development; it is again before the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2006.  The certificate of 
death lists cardiopulmonary arrest as the immediate cause of 
death and congestive heart failure as the underlying cause.
 
2.  The appellant was married to the Veteran at the time of 
his death.

3.  At the time of the Veteran's death, he was service-
connected for PTSD at a 70 percent disability rating and for 
degenerative disc disease of the lower cervical spine, post 
traumatic, at a 20 percent disability rating.

4.  There is no competent medical evidence that links the 
fatal cardiopulmonary arrest or congestive heart failure to 
his service-connected PTSD.  


CONCLUSION OF LAW

The Veteran's fatal cardiopulmonary arrest or congestive 
heart failure were not caused by, or substantially or 
materially contributed to by, a disability or disease 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.312 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant on August 2006 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The appellant was not provided with this notice; however, the 
Board notes that the appellant has actual knowledge of the 
Veteran's service connected disabilities.  The appellant 
contends that the Veteran's cardiopulmonary arrest or 
congestive heart failure was caused by his service-connected 
PTSD.  She has never contended that these conditions were due 
to any other disorders.  The Board observes that the nature 
of the appellant's claim reflects her actual knowledge of the 
disabilities for which the Veteran was granted service 
connection and those for which he was not service connected 
for by the VA. 

VA has a duty to assist a claimant in the development of the 
claim.  This duty includes assisting in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and a VHA opinion, non-VA medical records and lay 
statements have been associated with the record.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability was a 
contributory cause of the death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The Veteran served on active duty from December 1943 to May 
1946.  He died January [redacted], 2006.  The immediate cause of 
death listed on his death certificate was cardio pulmonary 
arrest with underlying cause congestive heart failure.  Prior 
to his death, the Veteran was service-connected for post 
traumatic stress disorder (PTSD) at a 70 percent disability 
rating and degenerative disc disease of the lower cervical 
spine, post traumatic, at a 20 percent disability rating.  
The appellant contends that the Veteran's PTSD caused heart 
problems which lead to his fatal cardio pulmonary arrest and 
congestive heart failure in January 2006.  

The Veteran's service treatment records did not show 
treatment for or diagnosis of a cardiac condition.  Private 
medical records from December 2005 reflect that the Veteran 
was seen for severe chronic obstructive pulmonary disease, 
pneumonia, renal failure, congestive heart failure, suspected 
cardiomyopathy and respiratory failure.  It was noted that 
the Veteran had coronary artery disease and was status post 
myocardial infarction.  It was also noted he had been smoking 
since he was a teenager.  The Veteran was released in early 
January 2006 in stable condition.  The discharge diagnoses 
were pneumonia, decompensated congestive heart failure with 
ejection fraction 30 percent, chronic renal failure, chronic 
obstructive pulmonary disease, smoker and hypertension.  The 
Veteran died in his home on January [redacted], 2006.

An April 2006 letter from a private physician reflected his 
opinions that the Veteran was being treated for pulmonary 
hypertension, which may also have had a contributing factor 
to the cause of his death.  The record contains a VA 
psychiatrist's opinion, dated in May 2006, that there may 
have been an association between the Veteran's psychiatric 
disorder and his acute medical condition and his demise.  
Another VA opinion, also dated in May 2006, shows that the 
examiner indicated that PTSD caused additional stress on the 
Veteran and that may have been a contributing factor in the 
progression of his medical condition which ultimately led to 
his demise.  In addition, in August 2006, a private physician 
opined that the Veteran's PTSD put additional stress on him 
which contributed to him having hypertension and coronary 
artery disease, and that his heart condition subsequently led 
to his demise.  A written letter from a private physician 
submitted to the VA in April 2007 reflects his opinion that, 
because of his emotional and mental problems, the Veteran 
drank alcohol excessively which in turn raised his blood 
pressure and thus was detrimental to his health.  This 
private physician noted that he had not treated the Veteran 
in a "long time" and that there were no records left of the 
Veteran's visit.  

The VHA examiner provided an opinion in May 2009.  He 
indicated that this opinion was based upon his review of the 
Veteran's claims file, published literature and his personal 
experience.  He noted that the Veteran being reviewed died in 
January 2006 at approximately 80 years of age, secondary to 
cardiopulmonary arrest.  The Veteran was admitted to the 
hospital about one month before he died in December 2005 with 
a diagnosis of acute chronic renal failure, pneumonia, and 
congestive heart failure.  The Veteran's medical history 
included long standing hypertension, severe chronic 
obstructive pulmonary disease (COPD) from chronic smoking one 
pack a day all his life since he was eighteen years old, 
peripheral vascular disease, bilateral carotid 
endarterectomy, coronary artery disease (CAD), status post 
myocardial infarction and a family history of his father 
dying from a myocardial infarction.  There is some mention of 
excess alcohol intake in a letter from a private physician.  
The examiner noted that it was only in the year 2005 that he 
found some records of diagnosis of CAD and congestive heart 
failure (CHF) with ejection fraction of 30 percent, with no 
mention of it in the year 2004.  This reflected a late 
manifestation of cardiac disease at age 79 in this patient 
with multiple risk factors of heart disease.  The examiner 
noted that, after reviewing the Veteran's record, it was 
clear that he had a lot of risk factors that were associated 
with early onset of CAD/myocardial infarction and death at 
such an age, excessive smoking, hypertension, family history, 
etc.  Despite all of these risk factors, the Veteran had 
manifested cardiac disease only in his late seventies, which 
was unusual.  In any event, it was clear that the Veteran did 
not have early onset of heart disease.  

The examiner also noted that there had been some studies 
linking PTSD with myocardial infarction and death at an early 
age, but this association has been weak and based on 
retrospective data analysis.  It is unknown whether this 
association exists in patients who are being treated for PTSD 
as was the case in this patient and whether this association 
lasts up to this late stage in life, that is, over 80 years 
of age.  The examiner indicated that there were many other 
known and well established risk factors such as smoking, 
family history, renal failure, hypertension and age which 
most likely lead to his death than to blame it primarily on 
PTSD.  The examiner stated that it should also be noted that 
the Veteran actually survived beyond the normal national 
average life expectancy of 77.8 years and hence did not have 
an early or premature death.  Therefore, the Veteran's death 
at the age of 80 years plus with all of the risk factors and 
co-morbid conditions was a natural outcome of aging and 
disease and not an outcome of a process preponed by PTSD as 
suggested by the appellant.  The examiner opined that, with 
our current level of knowledge, it would be wrong of him to 
believe that the Veteran's PTSD caused heart problems, as 
there has been no study, to his knowledge, definitively 
establishing this causal relationship.  The examiner found 
that it was unlikely that in this octogenarian Veteran, PTSD 
caused his heart problems.  Based on current evidence, age, 
smoking, family history and hypertension are factors that we 
know for sure are associated with heart problems.  There is 
no data to suggest a causal relationship between PTSD and 
heart conditions as of yet.  He also found that it was 
unlikely that PTSD hastened the Veteran's death by 
aggravating his CHF.  The Veteran lived longer than the 
national average and hence his death was not premature.  He 
clearly manifested late, not early, as far as cardiac disease 
is concerned with all his risk factors he had.  The examiner 
opined that, to say that PTSD actually hastened his disease 
process, would be wrong.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board notes that there are several 
opinions in the claims file.  

The May 2006 VA psychiatrist and VA examiner both opined that 
the Veteran's PTSD may have been a contributing factor in his 
demise.  However, service connection may not be based on a 
resort to speculation or remote possibility. 
38 C.F.R. § 3.102. See Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from a disability was deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that prisoner of war experience "could have" precipitated 
disability found too speculative).  The Court has held that 
such statements indicate a possibility, but not a 
probability, of a nexus.  See also Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (physician's comment couched in 
terms of "may or may not" was held to be speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable 
evidence which does little more than suggest possibility of 
in-service causation is insufficient to establish service 
connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the Veteran "may" have had 
pertinent symptoms also implied "may or may not" and was 
deemed speculative).  As such, these opinions do not carry 
probative weight in this case.  

The April 2006 private physician's opinion related to 
pulmonary hypertension, and did not discuss the effects that 
the Veteran's PTSD would have had on his fatal cardiac 
conditions.  Therefore, this opinion is not relevant.  

The August 2006 private physician opined that the Veteran's 
PTSD put additional stress on him which contributed to him 
having hypertension and coronary artery disease, and that his 
heart condition subsequently led to his demise.  However, 
this examiner did not provide an clinical data or supporting 
rationale for his opinion.  The private physician who 
provided the opinion which was submitted in April 2007 opined 
that the Veteran's drinking, which was due to his emotional 
and mental problems, was detrimental to his health; however, 
he did not relate the Veteran's fatal cardiac conditions to 
his PTSD, and readily admitted that it had been a long time 
since he had seen the Veteran and that he, in fact, had no 
records from this treatment.  A bare conclusory opinion 
without an explanation of the basis for the opinion is not 
adequate to support the claim. See Miller v. West, 11 Vet. 
App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 185 (1999).  
A statement that, for all intents and purposes, is 
inconclusive as to the origin of a disorder cannot be 
employed as suggestive of a linkage between the disorder and 
the Veteran's military service or, conversely, suggestive of 
no such linkage.  See, e.g., Warren v. Brown, 6 Vet. App. 4, 
6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  
Opinions like this, which can only make this necessary 
connection between the current disorder and the Veteran's 
military service by resorting to mere speculation, ultimately 
amount to "nonevidence," neither for nor against the claim, 
because service connection may not be based on speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (when considering 
application of the benefit-of-the-doubt doctrine, reasonable 
doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility). 

On the other hand, however, the VA examiner reviewed the 
Veteran's extensive medical history in rendering his opinion.  
He also discussed relevant published literature regarding the 
effects of PTSD on cardiac problems.  He provided a rationale 
for his opinion and supported his opinion with clinical 
findings.  As such, the Board finds that this opinion carries 
the most probative weight with regard to the issue on appeal, 
whether the Veteran's service-connected PTSD caused or 
contributed to his fatal cardiopulmonary arrest or congestive 
heart failure.  As such, service connection cannot be granted 
for the Veteran's cause of death, as the probative weight of 
the evidence is against this claim.

As noted, the appellant has contended the Veteran's PTSD 
caused or contributed to the Veteran's death; however, the 
appellant, as a layperson, is not competent to render an 
opinion regarding medical diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


